 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 367, International Brotherhood of ElectricalWorkers (Penn-Del-Jersey Chapter of the NECA)and Gary Billcheck, Kenneth Pollack, William P.Russell, Edward C. Meyer, Lawrence V. Kohl,Patrick J. Nolasco, Olin A. Makley, Peter D.Sciascia, and George J. Wilson, Jr. Cases 4-CB-2632-1 through -8 and 4-CB-2642June 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 22, 1977, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, the Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeand to adopt his recommended Order except asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Local 367, International Brotherhood ofElectrical Workers, Easton, Pennsylvania, its offi-cers, agents, and representative, shall take the actionset forth in said recommended Order, as so modified:I. Substitute the following for paragraph 2(c):"(c) Place in the appropriate referral group anyother nonmember registrant who was unlawfullydenied the opportunity to take the June 7, 1975,examination without regard to the examinationrequirement."2. Add the following as paragraph 2(d) andreletter the present 2(d) and the subsequent para-graphs accordingly:"(d) Make whole those individuals encompassed byparagraphs 2(a), (b), and (c) of this Order for any lossof earnings they may have suffered by reason of theRespondent's unfair labor practices. Backpay will becomputed in the manner set forth in 'The Reme-dy.' "230 NLRB No. 123. Substitute the attached notice for that of theAdministrative Law Judge.The General Counsel excepts, inter alia, to the Administrative LawJudge's finding that, although the Respondent violated the Act by refusingto permit nonmembers to take an examination which was necessary forplacement in the highest job referral categories, it did not violate the Actwith respect to nonmembers not shown to have been otherwise qualified.We agree with the General Counsel that, the violation having been found,the extent of any consequent loss by nonmembers in addition to thosespecifically found to have suffered as a result is a question for thecompliance stage of this proceeding. We shall modify the recommendedOrder and notice accordingly.2 Members Penello and Walther agree with the Administrative LawJudge that deferral to arbitration is not appropriate here. Chairman Fanningjoins in that conclusion but would not defer in any event for the reasons setforth in GeneralAmerican Transportation Corporation, 228 NLRB 808 (1977),Members Penello and Walther dissenting.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, the National Labor RelationsBoard found that we violated the National LaborRelations Act and ordered us to post this notice.WE WILL NOT refuse to permit Gary Billcheck,Kenneth Pollack, William P. Russell, Edward C.Meyer, Lawrence V. Kohl, Patrick J. Nolasco,Olin A. Makley, Peter D. Sciascia, Carl Phillips,Samuel Strunk, Alfred L. Wright, or any othereligible nonmember job applicant or registrant totake an inside journeyman wireman's examina-tion to enable them to qualify for placement inpriority referral Group I or II and thereby toenhance their opportunities for referral to jobsunder the exclusive hiring hall provisions of ourcontract with Penn-Del-Jersey Chapter of theNational Electrical Contractors Association, be-cause these individuals are not members of ourorganization.WE WILL NOT otherwise attempt to cause orcause the contracting employers to discriminateagainst employees, job applicants, or registrantsin violation of Section 8(a)(3) of the Act.WE WILL NOT remove George J. Wilson, Jr.,from his Group II classification or place him in a"none" classification to render him ineligible forjob referral under our exclusive hiring hall,mentioned above, or bar him from using suchreferral facilities to secure employment, in reprisalfor his activities in opposition to our officials andtheir handling of the hiring hall and union affairs.WE WILL NOT in any other manner restrain orcoerce employees, job applicants, or registrants in86 LOCAL 367, IBEWthe exercise of their rights guaranteed in Section 7of the Act.WE WILL place the nonmember registrants whowere not permitted to take the June 7, 1975, insidejourneyman wireman's examination, in the other-wise appropriate Group for referral to availablejobs in accordance with our contract with Penn-Del-Jersey Chapter of the National ElectricalContractors Association and our nondiscrimina-tory hiring hall rules and regulations.WE WILL make whole these individuals for anyloss of earnings they may have suffered by reasonof the unfair labor practices we have been foundto have committed.WE WILL notify, in writing, the above-namedindividuals that our exclusive hiring hall facilitiesand job opportunities will be available to them onan equal and nondiscriminatory basis with ourmembers, employees, job applicants, and regis-trants.LOCAL 367,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSDECISIONSTATEMENT OF THE CASESPAUL BISGYER, Administrative Law Judge: These consol-idated proceedings, with all the parties represented, wereheard on July 6 through 8 and August 10 through 13, 1976,in Allentown, Pennsylvania, on the consolidated complaintof the General Counsel issued on April 30, 1976,' assubsequently amended,2and the answer of Local 367,International Brotherhood of Electrical Workers, hereinreferred to as the Respondent or Local 367. In issue are thequestions (1) whether the Respondent, as the operator ofan exclusive referral system under its contract withelectrical contractors, discriminatorily deprived nonmem-ber job applicants of an opportunity to take an insideI The consolidated complaint is based on separate charges filed in Cases4-CB-2632-1.-2,-3, and -4 on November 18, 1975, copies of which wereduly served on the Respondent by certified mail on November 20, 1975; onseparate charges filed in Cases 4-CB-2632-5 and -6 on November 24, 1975,copies of which were duly served on the Respondent by certified mail on thesame day; and on charges filed in Case 4-CB-2632-7 on November 25,1975, in Case 4-CB-2632-8 on November 26, 1975, and in Case 4-CB-2642on December 2, 1975, copies of which were duly served on the Respondentby certified mail on the respective filing dates.2 On October 7, 1976, 1 denied a motion made by the General Counselnear the close of the hearing further to amend the amended consolidatedcomplaint to allege the invalidity of certain clauses in the parties' collective-bargaining contract dealing with prior employment of job applicants undera collective-bargaining agreement between the parties as a condition forplacement in specific referral groups. The order and papers on which theorder is based were made part of the record in this case as AU Exh. I.Subsequently, on January 31, 1977, the Board issued its decisions inInterstate Electric Company, 227 NLRB 19% (1977), and Local Union No.68, International Brotherhood of Electrical Workers (Howard ElectricCompany), 227 NLRB 1904 (1977), upholding the validity of similar clausesas those challenged in the General Counsel's denied motion.journeyman wireman's examination to satisfy one of theconditions for placement in priority referral Group I or II,and thus denied them employment opportunities nototherwise available to them in lower classifications, therebyviolating Section 8(b)(IXA) and (2) of the National LaborRelations Act, as amended,3and (2) whether the Respon-dent violated the same sections of the Act by evictingGeorge J. Wilson, a former member and business manager,from its hiring hall, changing his Group II classification to"None" and barring him from using its exclusive hiringhall facilities because of his opposition to the Respondent'sincumbent officials and their administration of unionaffairs. At the close of the hearing, the parties waived oralargument but subsequently filed briefs in support of theirrespective positions.Upon the entire record and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE COMPANIES INVOLVEDPenn-Del-Jersey Chapter of the National ElectricalContractors Association, herein called NECA, is a Penn-sylvania corporation with its principal place of business inPhiladelphia, Pennsylvania. It is an employer associationwhose members are engaged in the construction business inDelaware, New Jersey, and Pennsylvania. NECA exists forthe purpose, among others, of representing its employer-members in the negotiation of collective-bargaining agree-ments with labor organizations, including the Respondent.During the past year, NECA's members received morethan $50,000 for services performed across state lines.It is conceded, and I find, that NECA and its membersare and have been at all material times employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.I. THE LABOR ORGANIZATION INVOLVEDIt is undisputed that the Respondent is a labor organiza-tion within the meaning of Section 2(5) of the Act.3 Sec. 8(bXIXA), in relevant part, makes it an unfair labor practice for alabor organization or its agents "to restrain or coerce ... employees in theexercise of the rights guaranteed in sec. 7 ...." Sec. 7 provides that:Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in section 8(aX3).Sec. 8(bX2) makes it an unfair labor practice for a labor organization orits agents, among other things, "to cause or attempt to cause an employer todiscriminate against an employee in violation of subsection (a)3) ...."The latter provision prohibits an employer "by discrimination in regard tohire or tenure of employment or any term or condition of employment toencourage or discourage membership in any labor organization ...."87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1. The Respondent's exclusive hiring hall; theissues involving its administrationFor more than 15 years, the Respondent, which ispredominately a wiremen's local union, and NECA havebeen parties to successive collective-bargaining contractspursuant to which the Respondent has operated a hiringhall for the exclusive referral of inside journeymanwiremen4to projects in the Pennsylvania, New Jersey, andDelaware area undertaken by NECA's employer-members.The parties' contract in effect at the time of the eventsherein, and which apparently is still current, is for a termbeginning July 1, 1974, through June 30, 1976, and yearlythereafter absent notification to amend. This contractrecognizes the Respondent as "the sole and exclusivesource of referral of applicants for employment ...without discrimination against such applicants by reasonof membership or non-membership in the Union ... ."Acknowledging the right of the employer to reject anyapplicant for employment, section 4 of the contractprovides for the Union to "maintain a register of applicantsfor employment-on the basis of the groups listed below"and for the registration of each applicant "in the highestgroup for which he qualifies":GROUP I -All Applicants for employment who havefour or more years' experience in the trade, areresidents of the geographical area constituting thenormal construction labor market, have passed aJourneyman's examination given by Local #367,I.B.E.W. or has been certified as a JourneymanWireman by Local #367 Inside Joint Apprenticeshipand Training Committee and who have been employedfor a period of at least one year in the last four yearsunder a collective bargaining agreement between theparties of this Agreement.GROUP II -All applicants for employment whohave four or more years' experience in the trade andwho have passed a Journeyman's examination given bya duly constituted Local Union of the I.B.E.W. or hasbeen certified as a Journeyman Wireman by any InsideJoint Apprenticeship and Training Committee.GROUP III -All applicants for employment whohave two (2) or more years' experience in the trade, areresidents of the geographical area constituting the4 The Respondent also has contracts for the exclusive referral ofjourneyman linemen and residential wiremen not here involved. Although itappears that the work of inside journeyman wiremen requires higher skillsthan that of lineman or residential wireman, the record does not containsufficient detail to differentiate between the skills used in each classification.I A separate ledger is kept for journeyman linemen.6 There is testimony that several years ago some individuals werereferred to jobs without signing a referral book. There is also testimony thaton infrequent occasions, when both the business manager and assistantbusiness manager are absent from the hiring hall, job applicants sign ayellow pad, from which their names are subsequently transferred to theappropriate ledger.T The reference to "Section 6.3 to 6.7" relates to the numbenng of theprovisions used in the parties' earlier contracts. In the current contract, thesections in question should have been designated art. VI, secs. 3 to 7, toconform with the adopted revised numbering system.normal construction labor market and who have beenemployed for at least six (6) months in the last three (3)years in the trade under a collective bargainingagreement between the parties to this Agreement.GROUP IV -All applicants for employment whohave worked at the trade for more than one (1) year.Referrals are made from the highest group first, that isGroup I, in the order of the applicant's place on the out-of-work list until the list is exhausted in which event referral ismade from the next succeeding group until all the groupsare exhausted. To implement the operation of the hiringhall, the Respondent maintains a bound ledger for eachgroup classification for inside journeyman wireman 5whichmust be signed weekly by an out-of-work applicant to beeligible for referral.6Section 8 of the contract contains aprovision for the establishment of an "Appeals Committee...composed of one member appointed by the Employer,one member appointed by the Local Union, and a PublicMember appointed by both these members ...." Thecommittee's function is "to consider any complaint of anyemployee or applicant for employment arising out of theadministration by the Local Union of Section 6.3 to 6.7 ofthis Agreement."7The contract further empowers theappeals committee "to make a final decision on any suchcomplaint which shall be complied with by the LocalUnion." The rules and regulations concerning the opera-tion of the referral system are posted on bulletin boards inthe hiring hall.As will be fully discussed below, on June 7, 1975, theRespondent gave an inside journeyman wireman's exami-nation only to its members to enable them to qualify forpriority referral in Group I or II. The amended consolidat-ed complaint alleges that the Respondent since the end ofMay 1975, or the beginning of June 1975, unlawfully"failed and refused to allow, and denied an opportunity to,non-members of Respondent to take an examination whichwould have placed them in a higher priority group forpurposes of employment pursuant to the contract" and"thereby denied [11 named nonmembers and othernonmembers] employment opportunities pursuant to thecontract ... ."8 These allegations thus pose two distinctquestions (I) whether the Respondent discriminatorilydeprived job applicants of the right to take the examinationmandated in the collective-bargaining agreement in orderto meet one of the qualifications for placement in priorityreferral Group I or II because they were not members ofLocal 367, and (2) if so, whether they were also therebydiscriminatorily denied placement in those groups fors Originally named in the consolidated complaint were the ChargingParties Gary Billcheck, Kenneth Pollack, William P. Russell, Edward C.Meyer, Lawrence V. Kohl, Patrick J. Nolasco, Olin A. Makley, and Peter D.Sciascia. By written amendment to the consolidated complaint, CarlPhillips, Samuel Strunk, "and others registered in or seeking employmentthrough Respondent's hiring hall in May and June 1975, non-members ofRespondent" were added by the Regional Director. During the hearing an1 Ith individual, Alfred L. Wright, was included as a victim of discriminationon motion of the General Counsel over the Respondent's objection. The"others" mentioned in the amended consolidated complaint were 26individuals subsequently named in G.C. Exh. 23 whom the Respondentidentified as nonmembers who had registered with it for the purpose ofobtaining employment between May I and July I, 1975.88 LOCAL 367, IBEWpriority referral not otherwise available to them in thelower group they then occupied. Manifestly, the latterquestion presupposes the complainants' compliance withthe other conditions for inclusion in Group I or II. TheRespondent defends on various grounds, among others,that no discriminatory treatment was proved and that, inany event, the complainants have failed to resort to thecontractual appeals procedure or to exhaust the internalunion remedies to resolve their complaints regarding theoperation of the hiring hall as it affected them.Another question to be considered is whether theRespondent's eviction of Wilson from the hiring hall, hisdeclassification from Group II to "None," and the denialof use of its referral facilities to him were unlawfulmeasures taken in reprisal for Wilson's opposition toBusiness Manager Cuvo and Union President and Assis-tant Business Manager Benner and their administration ofunion affairs, as the General Counsel contends, or whetherits treatment of Wilson was justified by legitimate reasons,as the Respondent argues. Here, too, the Respondenturges, as a defense, that the pertinent allegations of theconsolidated complaint should be dismissed on account ofWilson's failure to submit his grievance to the appealscommittee or to the internal union procedures for adjust-ment. We turn to the evidence.2. The Respondent's notification to members onlyof the scheduled June 7, 1975, journeyman'sexaminationIt appears that during 1973 and the first half of 1974 orso the Respondent had sufficient inside journeymanwireman's work for both its members and nonmembers,including the II named complainants9who utilized thehiring hall to obtain such employment. However, in thelatter part of 1974, the effects of the recession in thebuilding construction industry began to be felt in theRespondent's hiring hall, causing a scarcity of jobs andunemployment among the Respondent's members, as wellas others. In fact, there is testimony, virtually uncontradict-ed and which I credit, that in October 1974 BusinessManager Cuvo, President and Assistant Business ManagerBenner, and another union officer, Carl Snyder, suggestedto several complainants and other nonmembers that theytake a voluntary layoff from the United Engineers'Martin's Creek Powerhouse project, to which they hadpreviously been referred and on which they were thenworking, to make room for unemployed members.Because of the limited number of available jobs, it isobvious that it would be to an applicant's decidedadvantage if he were included in a priority referral group.As noted above, the hiring hall provisions of the governing9 Billcheck, Russell, Meyer, Makley, Phillips, Strunk, and Wright weremembers of a sister Local 1319, essentially a lineman local. For this reasonthey were classified by their union as linemen, although they wereexperienced inside journeyman wiremen who sought work of that natureand were actually referred by the Respondent to such jobs which, aspreviously indicated, required higher electrical skills than lineman work.The other four complainants, Pollack, Kohl, Nolasco. and Sciascia had nounion affiliation. They also had inside journeyman wireman experience andwere referred by the Respondent to jobs requiring those skills.1' This requirement is found in the "Definitions" part of art. VI, sec. 4,and reads as follows:collective-bargaining contract required, among otherthings, that an applicant pass "a Journeyman's examina-tion" given by the Respondent Local 367 to be eligible forplacement in Group I or that he pass "a Journeyman'sexamination given by a duly constituted Local Union ofthe I.B.E.W." to be eligible for placement in Group II. Toqualify to take the examination, which the Respondent isobligated to schedule once every 6 months, the contractrequires that the applicant have "four (4) years' experienceat the trade."'°The contract, however, does not definewhat the phrase "experience at the trade" encompasses andit is reasonable to assume that it generally includes the fullgamut of electrical skills in the trade and not, as theRespondent suggests in its brief, only inside journeymanwireman's experience.In May 1975,11 Cuvo sent a letter solely to theRespondent's members, stating, in pertinent part, asfollows:Local 367 Examining Board will give an InsideJourneyman Wireman's Examination at 9:30 A.M. onSaturday, June 7th, 1975 at 32 North Second St.,Easton, Pa. for any of our members wanting to take it.This examination is not mandatory; however, wecannot place some of our own members in Group I orII because they do not have any record of examinationin their files. Also, some other Locals require "proof ofexamination." You can find out your status, if youdon't know, by calling this office. We do havedocumentation that all former members of Local 28,Baltimore, have taken a Journeyman's Examination.Also, all members who have completed the J.A.T.C.course in the past five years, in this Local, do notrequire an examination.As you may or may not know, over one million,seventeen thousand union building tradesmen arepresently unemployed, and this figure is climbing. Wehave called locals from Florida to Alaska seeking workfor our unemployed, with very little success.This letter was posted on a bulletin board in the hiringhall and soon the notification of the scheduled examinationbecame the subject of discussion among the complainantsand other nonmember and member job applicants. Mani-festly-and no claim is made to the contrary-theexamination was not open to any nonmember whether ornot he was then registered for work or was otherwiseThe term "Examination given by Local Union No. 367" as referredto in Group I. shall include experience rating tests if such examinationshall have been given prior to May 1, 1959, but from and after May I.1959, shall include only written and/or practical examination. Exami-nations for journeymen given by Local No. 367 shall take place onceevery six months. An applicant shall be eligible for examination if hehas four (4) years' experience at the trade." Unless otherwise indicated, all dates hereinafter mentioned relate to1975.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseeking employment through the Respondent's hiringhall,12even though the contract expressly prohibitsdiscrimination based on union or nonunion membership inthe administration of the referral system.13Moreover, notonly is there no evidence that any nonmembers wereinformed that they could take the examination, but also itis quite clear that it would have been futile for thecomplainants or other nonmembers to request and securepermission to take the examination. Indeed, the recordcontains testimony, much of which is uncontroverted, ofinquiries and requests made by several complainants ofCuvo, Benner, and other union officials to take theexamination only to be informed, as was already apparent,that the examination was restricted to members and deniedto outsiders because too many members were unem-ployed.'4One of the complainants, Pollack, who receivedfrom Cuvo this negative response to his request to take theexamination, promptly conveyed this information to othercomplainants who were present in the hiring hall at thetime.In contrast with the treatment accorded nonmembers,there is uncontroverted and credited testimony by RobertVesey, a longtime member of Respondent Local 367, that,after receiving the above-quoted notification of examina-tion, he was upset that he was obliged to take theexamination and spoke to Cuvo about it a week before thescheduled date. Cuvo assured Vesey that he had nothing toworry about and showed him the examination which wasto be given on June 7. After reading it, Vesey remarked toCuvo that "any idiot" could pass it and telephoned severalfriends to advise them to make sure that they took theexamination. As anticipated, Vesey subsequently passedthe examination and was placed in Group I as a qualifiedinside journeyman wireman. Another member of theRespondent for 17 years, Paul F. Seidt, credibly testified,without contradiction, that a week before the June 7 dateof the examination Benner telephoned him to remind himto take the examination. Seidt agreed to do so and passedthe examination, which he, too, thought was simple. As a12 It appears that in May or June complainants Russell, Meyer, Nolasco,Makley, and Wright had registered in the out-of-work books, while the othercomplainants evidently saw no need at the time to register because of thelack of available work, although they visited the hiring hall during that timeperiod.3i To gain entrance to the examination room, applicants were required toexhibit Local 367 dues receipts issued by the Respondent.14 The only testimony that was contradicted was that given by Pollackconcerning his conversation with Cuvo, who denied that the conversationever occurred. I credit Pollack's account which I find plausible and inconformity with the realities of the situation.The Respondent also questions the veracity of Makley's testimony that hehad asked Benner for permission to take the June 7, 1975, examination toupgrade his standing, by alluding to Makley's statement in a letter sent to aBoard agent after November 26, 1975. In this letter, Makley wrote that "Ijust learned of the journeyman's examination approximately three weeksago when I saw a copy of the letter sent to Local 367 men which GeorgeWilson had, and am enclosing a copy to you." However, in the nextparagraph he stated:I asked several months ago about taking the J.A.C.T. test whichwould upgrade me to a different and higher level.I was told by Russel [sic I Benner I couldn't take the test because Iwas from an outside Local.Confirming his conversation with Benner, Makley testified that hemistakenly believed when he wrote the letter that the June 7 examination theconsequence, he was advanced from Group III to Group Istatus.On June 7,15 a written examination was given by theRespondent to 103 members. The examination paper wasentitled "INSIDE WIREMAN -PRACTICAL EXAMINATION"with the following introductory sentence: "Any member ofLocal 367-who has been working as an Inside Journey-man for at least eight (8) years shall be eligible to take thisexamination." The test consisted of 10 questions, of whichthe first question was an introductory inquiry and the next3 and the 10th questions were union oriented.'6All 103members passed the examination and were certified ashaving successfully passed an "Inside Journeyman Wire-man Examination." According to the minutes of a July 11membership meeting of Local 367, Cuvo reported theresults of the June 7 examination and that 87 of the 103members moved from Group III to Group II and 16 movedfrom Group II to Group I.It is clear that the contract's eligibility requirement totake the examination is "four (4) years' experience at thetrade" and not 8 years as stated on the examination paper.As discussed infra, I find that the 11 named complainantssatisfied the contract requirement and were thereforequalified to take the examination. As for the other 26nonmembers who had registered for referral in May orJune and are identified in General Counsel's Exhibit 23, noevidence was adduced at the hearing to establish theireligibility to take the examination.3. Complainants' qualifications for placement inGroup I or IIIn addition to passing the examination as one of theconditions for inclusion in Group I, the collective-bargain-ing contract requires that an applicant have "four or moreyears' experience in the trade"; residency in "the geograph-ical area constituting the normal construction labormarket," as therein specifically described; and employmentfor "at least one year in the last four years under aRespondent had scheduled was a J.A.C.T. (apprenticeship) test and that hedid request Benner for permission to take that examination but that he wasturned down because he was from an outside local. I credit Makley'sexplanation and undisputed testimony and find no inconsistency orfalsification, as the Respondent asserts.15 Cuvo originally testified that he thought that the examination was heldon July 5, 1975. However, he subsequently corrected his testimony uponlearning that the true date was June 7, 1975. 1 have no reason to believe thatCuvo willfully gave false testimony concerning the date of the examination.16 These questions were:I. How many years have you been working at the electricalconstruction trade?2. How many years have you been in the I.B.EW.?3. Which I.B.E.W. Locals have you worked out of (to the best ofyour recollection)?4. Name one or more I.B.E.W. Business Managers for reference(active).10. Why is being in the I.B.E.W. a benefit to the workingelectrician?90 LOCAL 367, IBEWcollective bargaining agreement between the parties of thisAgreement." For eligibility in Group II, the contractrequires the same "four or more years' experience in thetrade," as well as passing an examination given by anyIBEW local union.At the outset, it is noted that the Respondent does notquestion the complainants' compliance with the residencyrequirement for placement in Group 1. In any event, therecord supports such a finding. As for the 4 or more years'experience in the electrical trade, the Respondent also doesnot dispute the testimony of complainants Billcheck,Russell, Meyer, Makley, Phillips, and Strunk, which I alsofind establishes that their electrical experience, whichincludes inside wireman's work, meets this requirement.However, the Respondent contends that the evidencerelating to the electrical experience of the other fivecomplainants falls short of the 4 years needed to qualify forplacement in Group I or II. We consider each of theseindividuals separately.Pollack testified, without contradiction, to a work recordof 17 years in a variety of electrical jobs. This encompassedinside journeyman wireman's jobs among which was theMartin's Creek Powerhouse job he had obtained throughthe Respondent's hiring hall and where he had worked for17 months until October 1974. Nolasco credibly testifiedthat he performed full-time electrical work for an employerin the electrical trade from 1963 to 1968; private electricaljobs "on the side" from 1968 to 1973; and from 1973through 1974 when he worked for various electricalcontractors on referral from the Respondent's hiring hall.He further testified that this experience included insidejourneyman wireman's work. According to Sciascia'sundisputed and credible testimony, he was employed as anelectrician by different contractors for about 15 years.From 1972 to 1975, he was referred to various jobs throughthe Respondent's hiring hall. His experience includedinside journeyman wireman's work. Wright's credibletestimony shows that he was an electrician for 11 yearswith inside journeyman experience. He, too, has receivedsuch wireman's jobs on referral through the Respondent'shiring hall since November 1972. Lastly, although Kohlappeared to be a confused and at times an incoherent anddifficult witness to comprehend, the record sufficientlydemonstrates that he possessed more than 4 years'experience in the electrical trade, a part of which heacquired through referral from the Respondent's hiringhall. In fact, in 1974, the Respondent permitted him to takean inside journeyman wireman test which, as indicated,required 4 years' electrical experience. However, he failedthe test, according to Kohl, because of inadequatepreparation. Without going into further detail, whichappears to me to be unnecessary, I find, in sum, that thefive above-named individuals, as well as the six othercomplainants whose electrical experience is not contested,satisfy the contractual requirement of "four or more years'experience in the trade" for placement in Group I or II.1" These jobs were Sargent Electric from February 28 to May 17, 1974,and United Engineenring from May 28 to October 2, 1974. While Kohl'semployment does not meet a condition for Group I placement, it doessatisfy the 6-months-in-the-last-3-years requirement for Group III place-ment.With respect to the additional Group I requirement ofemployment of "at least one year in the last four" under abargaining agreement between the parties, the Respondentonly argues that Wright, Sciascia, and Kohl do not meetthis condition. However, the Respondent's own record ofWright's employment discloses that since November 1972he has been referred by the Respondent to jobs governedby its bargaining agreement with contractors for whom heworked much longer than I year. The undisputed evidencealso establishes that Sciascia, on referral from the Respon-dent's hiring hall, worked at least I year onjobs covered bythe Respondent's bargaining contract. As for Kohl, on theother hand, his employment card produced as an exhibitby the Respondent discloses that Kohl was referred to jobsgoverned by the contract but that such employment totaledapproximately 7 months.17Finally, the Respondent concedes that since June noneof the 11 complainants has been referred to any jobthrough its hiring hall.4. Wilson's registration for referral; hissubsequent declassification from Group II to"None"; and denial of access to and use of thehiring hallGeorge J. Wilson, Jr., served as the Respondent'sbusiness manager for something less than 10 years until1966 when he resigned from that position and his unionmembership which dated back to 1945. In 1968, hismembership was restored but was terminated the followingyear for nonpayment of dues.There is no evidence of any contact between Wilson andthe Respondent until the spring of 1974 when Wilsontelephoned Union President and Assistant Business Man-ager Benner. Wilson made various inquiries of Bennerconcerning the former's contemplated employment withBlasco Electric Company and whether he would bepermitted to perform wiring work on Blasco's McDonaldRestaurant job as a journeyman wireman or foreman.When Benner indicated that Wilson would probably firsthave to register for referral, Wilson raised the subject of hiscontemplated appointment as Blasco's superintendent.Wilson then asked whether he could work with tools of thetrade as a partner of the firm. The conversation ended withnothing conclusive being decided.'8Wilson thereaftercontinued his association with Blasco as superintendent forseveral months when it was terminated, according toWilson, because of certain suspected pressures put onBlasco which Wilson apparently attributed to RespondentBusiness Manager Cuvo and Benner. Wilson testified hewas therefore determined "to get even" with Cuvo andBenner.In early spring of 1975, Wilson called Cuvo on thetelephone to arrange a meeting to have a discussion withhim regarding a matter not otherwise identified. Cuvoabruptly hung up, saying that he was too busy running theUnion. Not long after this aborted conversation, Wilsonmet Benner in the post office building in Easton, Pennsyl-IR The foregoing statement essentially reflects Benner's credited testimo-ny which I find was more detailed and accurate than Wilson's brief account.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania, and told him that he would do everything hepossibly could do to see that both Cuvo and Benner werereplaced at the next union election.On September 4, Wilson appeared at the Respondent'shiring hall where he secured a membership applicationform from Benner. Wilson completed the form which hereturned to Benner. At a union meeting held on September8, Wilson's application was brought up, but no action wastaken on it as a result of Cuvo's objection. It appears thatWilson had not pursued proper procedures for readmissionto the Union.On September 5, Wilson went to the Respondent's hiringhall to register for employment. Benner handed Wilson anout-of-work book to sign which Wilson did, commentingthat he assumed that the book was for Group II referral. Atthe hearing, Cuvo admitted that Wilson was placed inGroup II when he first registered for wireman's work. Therecord further establishes that Wilson has been anelectrician for approximately 20 years, having passed aninside journeyman wireman's examination in 1949.'9 Likeother job applicants, Wilson remained in the hall until itsregular 9 a.m. closing time, without receiving a referral.Wilson continued to visit the hiring hall on the morningof September 8, 9, and 10 in his unsuccessful search for ajob. On the latter date (September 10), Wilson was evictedfrom the hall under the following circumstances: While inthe hall, Wilson joined several individuals at the registra-tion desk. At that time, Wilson's brother, Thomas, askedBenner what his standing was on the out-of-work list. Atthat point, Cuvo appeared, inquiring what was going on.Benner told Cuvo of Thomas Wilson's request. Cuvo thenlooked through the referral book and advised ThomasWilson what his position was. Thereupon, George Wilsonasked for his standing on the list. Cuvo replied that hecould not tell him. Wilson then inquired, "You mean, youcan't or you won't?" Cuvo responded, "Both," and notedthat Wilson was not a member. Commenting that thiswould not go well with the NLRB, Wilson shouted a notuncommon obscenity20 at Cuvo who ordered Wilson toleave the hall or he would call the police. Wilson thereuponleft the hall as Cuvo proceeded to his office to call thepolice who arrived a few minutes later and cleared the hall.Cuvo testified that it was Wilson's obscene remark thatcaused him to evict Wilson.2119 Specifically, the evidence shows that Wilson worked in the electricaltrade from 1940 to 1957, except for 4-3/4 years when he was in the militaryservice; that he was the Respondent's business manager from 1957 to 1966;that he was engaged in his own business as an electrical contractor andgeneral contractor from 1969 through 1973, working with the tools of theelectrical trade; that he was employed by Blasco Electric Company aselectrical superintendent for 3 or 4 months in 1974, supervising anelectrician on the job but not working with tools himself; and that he wasself-employed between January 1, 1975, and September 30, 1975, duringwhich period he performed the necessary journeyman wireman's work onvarious residences, along with other nonelectrical jobs. Wilson also testifiedthat he satisfied all the requirements for inclusion in referral Groups Ithrough IV except that he had not worked I year in the last 4 years underthe Respondent's contract with contractors entitling him to Group Ieligibility, or 6 months in the last 3 years which is needed for eligibility inGroup Ill. In evidence is also a letter issued by the Respondent under dateof August 7, 1968, that its "records indicate that on June 30, 1949, George J.Wilson, Jr. passed an examination given before the Examining Board ofI.B.E.W., Local Union No. 367."20 Cuvo testified that his female secretary was within hearing distance.However, he conceded that he heard the same expression in the hiring hallbefore, but it was not in such a loud voice.Notwithstanding his eviction, Wilson visited the hiringhall in the ensuing days, either staying inside the hall for ashort while or loitering on the street. During these times, heengaged members in conversation in which he complainedabout being discriminated against.On September 22, Wilson appeared at the hiring hall toregister.22Benner handed him a form entitled "ApplicationFor Referral As Construction Electrician." Wilson filledout and dated the form and returned it to Benner. In it,Wilson stated that he had 25 years' experience as "insidewireman" and under the item "Former Employers" hewrote "H. N. Crowder, Jr. Co., IBEW 367, 1946-1968."23Later in the day, and out of the presence of Wilson, Cuvonoted the word "None" in the section of Wilson'scompleted form entitled "Classification" opposite a verticallisting of Group I through V. In addition, Cuvo wroteunder "Comments" his reason for giving Wilson a "None"classification, as follows:Applicant is not considered an inside journeymanwireman. To the best of my knowledge, he has notworked as a construction electrician for a period ofover 18 years. The fact that he passed a writtenexamination (or claims to have) over 26 years ago doesnot qualify him as a job applicant in this hiring hall.A.A.C.Cuvo testified that he acted unilaterally in thus changingWilson's classification from Group II in which he hadpreviously been placed to "None," for the reason that he(Cuvo) had "determined that [Wilson] did not meet theminimum requirements for the lowest priority group[Group IV] because he had not worked at the trade formore than one year within the lastfour years."24(Emphasissupplied.) However, Cuvo conceded that there is nothing inthe contract that imposes this requirement for Group IVeligibility. He, nevertheless, justifies his injection of the newcondition of employment in the trade of more than I yearin the last 4years by the fact that at a meeting of the labor-management committee 25subsequently held on September26, the committee concurred in his interpretation of therequirement in question.26According to Cuvo, who wasone of the Respondent's representatives on the committee,On the basis of this incident Cuvo subsequently filed a complaint in alocal magistrate's court against Wilson. alleging harassment. The complaintwas dismissed after a trial held on October 30.21 However, in his testimony in the magistrate's court Cuvo stated, ineffect, that, if Wilson were a member, he could not evict him. The GeneralCounsel alludes to this testimony as an admission of disparate treatment.22 To remain on the out-of-work list job applicants have been required torenew their registration weekly.23 Although the form states that "You must show proof of the abovestatements," there is no evidence that Benner, Cuvo, or any other unionofficial requested it.24 This quoted statement, confirmed as true by Cuvo on the witnessstand, is taken from his affidavit given to a Board agent.25 Art. I of the Respondent-NECA agreement provides for the establish-ment of a labor-management committee, consisting of three unionrepresentatives and three employer representatives, to consider "la11lquestions or disputes which are not adjusted between the Union and theEmployer."26 The minutes of this committee meeting, in relevant part, read, asfollows:92 LOCAL 367, IBEWhe was prompted to submit this interpretation to thecommittee for approval because of the Wilson matter.Concerning Cuvo's revocation of Wilson's Group IIclassification, the only evidence of the reason consists ofCuvo's above-quoted notation made on Wilson's Septem-ber 22 application and Cuvo's testimony that Wilson wasremoved from the Group II classification between Septem-ber 15 and 24. However, it further appears from theminutes of the labor-management committee's September26 meeting that the committee also adopted an interpreta-tion retroactively supporting Cuvo's revocation of Wilson'sGroup II status.27On September 23, Wilson again came to the hall. Bennerpromptly informed him that, on Cuvo's orders, he wasbarred from the hall and that if he did not leave he wouldbe arrested, Whereupon Wilson departed. However,Wilson returned the next day accompanied by anotherapplicant to witness Wilson's anticipated ejection. Asexpected, Benner directed Wilson to leave, which he did.On September 25 or 26, Wilson received the followingletter dated September 24 from Cuvo, as the Respondent'sbusiness manager and financial secretary:This letter is to officially advise you that you arebarred from this Local Union's Hiring Hall.You were advised of this verbally by my assistantyesterday, September 23, 1975 and again this morning.He stated to you, under my direction, that this actionhas nothing to do with your status as a member or non-member. This is a fact.This property (32 North Second Street, Easton, Pa.)is private property, and we reserve the right to refuseadmission to these premises to anyone that we sochoose.If you enter these premises again, after receipt of thisnotice, we will file a complaint of trespassing againstyou.Despite this notification that his presence was notwelcome at the hiring hall, Wilson subsequently sought toregister for work at the hall but without success. There is noevidence whether Wilson thereafter has persisted in theseefforts.There can be no doubt of the bitter feelings and hostilitywhich have existed between Wilson, on the one hand, andCuvo and Benner on the other, for some time before theIn accordance with Article I of the collective bargaining agreement ...the following interpretations were unanimously agreed to, followingmuch discussion:"... W]ho have worked at the tradefor more than one (I) year" shallbe construed to mean that this requirement shall have been met withinthe reasonable past. Reasonable past shall mean that no more than four(4) years have elapsed since the applicant has fulfilled this requirement.(re: Group IV)27 Thus, concerning the interpretation of the relevant language of GroupII, the committee minutes read:'four or more years experience in the trade" shall be construed to meanSeptember events previously described. Wilson had warnedBenner that he would exert his energies to see that he andCuvo were defeated at the next union election. He had alsoprepared a resolution for members to submit at a unionmeeting to provide for the discontinuance of Benner'ssalary as assistant business manager. During the early partof the week of September 8, in the union hall Wilson calledBenner an "idiot" in the presence of other job applicants.On another occasion during the same time period, Wilsondisparaged Benner by telling the men in the hall thatBenner was simply an overpaid clerk. It is also clear thatWilson has repeatedly and openly voiced to members andnonmembers his criticism of the way the hiring hall andunion affairs were being managed by Cuvo and Benner.Indeed, Cuvo in his affidavit given to the Board assertedthat "[s]ince on or about September 4, 1975, Mr. Wilsonhas continually attempted to inject himself into the hiringhall to impede and harass the union officials and staff inthe performance of their duties." Whether Wilson's vocalopposition to the incumbent union officials was themotivating reason for his eviction, declassification anddenial of the use of the Respondent's referral facilities willbe considered in the "Concluding Findings" section of thisDecision.28B. Concluding Findingsi. With respect to discrimination against the 11named complainants29It is settled law that a union which undertakes to operatean exclusive hiring hall pursuant to a contract or otherarrangement with employers as the exclusive source ofrecruitment of employees is obligated to treat applicantsequally and to refer them to jobs without regard to theirunion membership or loyalty or the lack of it. If the unionfails to observe this obligation and administers the hiringhall in a discriminatory manner, it clearly violates Section8(bX2) and (IXA) of the Act.30 As shown above, this isprecisely what the Respondent did when it solicited andpermitted only its members to take the inside journeymanwireman's examination, mandated by the contract, toenable them to qualify for Group I or II priority referralstatus, while simultaneously depriving nonmembers simi-larly using the Respondent's hiring hall of the right to takethe examination to improve their job opportunities. Thethat this expenence shall have been in the reasonable past. Reasonablepast shall mean that no more than four (4) years have elapsed since theapplicant has fulfilled the requirement. (re: Group II)28 Whether or not the complainants and Wilson were completely candidin their testimony concerning their knowledge of the appeals procedure forremedying complaints regarding the administration of the hiring hall orconcerning the assistance Wilson furnished the complainants respecting thefiling of the unfair labor practice charges herein does not affect theforegoing factual presentation which is based on virtually uncontradictedand credible testimony or which is otherwise compelled by the evidence inthe record.29 Billcheck, Pollack. Russell, Meyer, Kohl. Nolasco, Makley, Sciascia,Phillips, Strunk, and Wright.30 Local 357, International Brotherhood of Teamsters, Chauffeurs Ware-housemen and Helpers of America [Las Angeles-Seattle Motor Express] v.N.LRB., 365 U.S. 667 (1961); Local Union 136, Muskingwn Valley DistrictCouncil of the United Brotherhood of Carpenters and Joiners ofA merica, AFL-CIO (Frank Vlack Company, Inc.), 165 NLRB 1040, 1041 (1967).93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific victims of this disparate treatment were the IIcomplainants who, despite the fact that they satisfied theonly contractual prerequisite of 4 years experience in thetrade for taking the examination, and despite the contract'sexplicit prohibition against discrimination based on unionmembership, were not permitted to take the examination.1lThus, by restricting the examination solely to its members,the Respondent, not only accorded members preference inreferral opportunities, but prevented the complainantsfrom fulfilling one of the conditions for placement inpriority Group I or II where similar referral prospectswould have been available to them.In short, I find that, by denying the 11 complainants theright to take the wireman's examination because they werenot members of its Local Union, the Respondent, inviolation of Section 8(bX2) of the Act, attempted to causeand caused the contracting employers to discriminateagainst them to encourage membership in its labororganization, in violation of Section 8(a)(3) of the Act. Ifurther find that such conduct amounted to restraint andcoercion of employees in the exercise of their statutoryrights violative of Section 8(b)( I)(A) of the Act.32However,I find that no unfair labor practices were committedagainst the 26 other nonmembers included in GeneralCounsel's Exhibit 23 as no evidence was adduced by theGeneral Counsel that those individuals were eligible underthe contract to take the examination. Accordingly, therelevant allegations of the amended consolidated com-plaint respecting these 26 nonmembers will be dismissed.Apart from the unlawful discrimination inherent in theRespondent's failure to make the examination available tothe complainants, I find that the Respondent's conductalso deprived the named complainants of the opportunityto achieve Group I or II status for priority referral. It haspreviously been found that all the complainants, exceptKohl, met the contract requirements of 4 years' experiencein the trade,33residency, and at least I year in the last 4years of employment in jobs covered by the parties'collective-bargaining agreement, for placement in Group I.Kohl, however, did not possess the 1 year in the last 4 yearsof employment under the parties' contract, although he didhave 4 years' experience in the trade required for Group IIstatus. Thus, the only condition not fulfilled by thecomplainants to gain such priority status in Group I or II,as the case might be, was passing the wireman's examina-tion. Since the Respondent deliberately made this anunattainable condition, it is not unreasonable to assume31 As indicated previously, during the May-June period when theexamination was announced and administered, five of the complainants hadregistered for work; others saw no need to sign the referral book when theyvisited the hiring hall because of the job shortage and the limited possibilityof securing employment; and a number of complainants, to the knowledgeof other complainants, unsuccessfully tried to obtain permission fromofficials of the Respondent to take the examination.32 Local Union No. 269, International Brotherhood of Electrical Workers,A FL-CIO (Mercer County Division, New Jersey Chapter, National ElectricalContractors Association), 149 NLRB 768 (1964), enfd. 357 F.2d 51 (C.A. 3,1966); Nassau-Suffolk Chapter of the National Electrical Contractors'Association, Inc. and Alcap Electrical Corporation, 215 NLRB 894 (1974).33 The Respondent states in its brief that the required 4 years' experiencemust have been gained as a journeyman wireman. Apart from the fact thatthe record does not describe the particular skills encompassed in wireman'swork, except that they involve higher skills than those required in otherelectrical classifications, the provisions in the contract at bar, as well as inthat, had the complainants been given the opportunity totake the examination, they would have passed it.34 Indeed,the reasonableness of this assumption is indicated by thefact that all of the 103 members who had taken theexamination had successfully completed it and shortlythereafter were placed in Group I or II. Moreover, onemember, who was shown the examination by BusinessManager Cuvo in advance of its scheduled date, found theexamination to be so easy that he advised his friends to besure to take it. In any event, it appears to me that, underthe circumstances of this case, equity and fairness demandthat the burden of proving that the complainants wouldhave failed the examination and thereby would have beenineligible for Group I or II status should rest on theRespondent which had unlawfully prevented the complain-ants from submitting to the test. As one court so aptlyobserved,35although in a different context, "it rested uponthe torlfeasor to disentangle the consequences for which itwas chargeable." Since the Respondent has not demon-strated that the named complainants were incapable ofpassing the examination, and having found that all ofthem, except Kohl, have met the other qualifications forinclusion in Group I and afortiori in Group II, I find thatthe Respondent violated Section 8(bX2) and (IXA) of theAct in not according them such priority status.36 As forKohl, I find that, since he lacked employment of I year inthe past 4 years under a collective-bargaining contractbetween the parties, the Respondent violated the sameprovisions of the Act with respect to him only in notplacing him in Group II, which did not impose thatrequirement as a condition for inclusion in that group.37The Respondent, nevertheless, argues, in defense, thatthe consolidated complaint should be dismissed withrespect to all the complainants on the ground that theyfailed to pursue the contractual remedy for the adjustmentof grievances regarding the administration of the referralsystem. As noted, above, the contract establishes anappeals committee, composed of a union representative, anemployer representative, and a public member selected bythe other two, with authority to consider and make a finaldecision on applicants' complaints arising out of theoperation of the referral system. I find no merit in theRespondent's contention.There is no question that deferral to an arbitral forum isa discretionary matter.38Section 10(a) makes it clear thatthe Board's power "to prevent any person from engaging inany unfair labor practice [cannot] be affected by any otherother IBEW contracts, only speak of experience in the trade-manifestly, ageneral characterization, which includes the whole gamut of electrical skills.In any event, the record indicates that the complainants do possesswireman's experience and, in fact, they had previously been referred to suchjobs by the Respondent.34 Of course, the union-oriented questions, previously mentioned, wouldhave no relevance.35 N.LR.B. v. Remington Ran4 Inc., 94 F.2d 862, 872 (C.A. 2, 1938).38 Whether and at what times jobs would have been available to thecomplainants will be determined in the compliance stage of this proceeding.Proof of job availability is not necessary to establish a violation under Sec.8(b)2) and (IXA) of the Act. Utility and Industrial Construction Cornpany,214 NLRB 1053 (1974).37 It appears that Kohl also satisfied the Group II requirement of 6months' employment in the past 3 years under the parties' contract.38 Collyer Insulated Wire, A Gulf and Western Systems Co., 192 NLRB837 (1971).94 LOCAL 367, IBEWmeans of adjustment or prevention that has been or may beestablished by agreement, law, or otherwise ...." I donot believe that it would serve the purposes of the Act todeny the complainants access to the Board to vindicatetheir statutory rights simply because they failed to submittheir grievances to the appeals committee. Not only isRespondent Business Manager Cuvo, who is inextricablyinvolved in the unfair labor practices alleged herein, amember of this committee, but the employer-member,though not charged as a party respondent, is potentiallyresponsible for the discriminatory administration of thehiring hall which it has agreed with the Respondent toestablish as the exclusive source for recruiting electricians.In these circumstances, whether or not the employer-member of the committee is unalterably disposed tosupport the Respondent's position, I find that a possibleconflict of interest exists vis-a-vis the complainants. Thisappears to me to make the appeals committee aninappropriate forum for the impartial resolution of thecomplainants' grievances against the Respondent regard-ing the discriminatory treatment they allegedly receivedfrom the Respondent's operation of the hiring hall.39Accordingly, I find that the complainants did not forfeittheir statutory rights by not submitting their complaints tothe appeals committee.Equally without merit is the Respondent's contentionthat the consolidated complaint should be dismissedbecause the complainants failed to exhaust the internalunion remedies for redress of their wrongs, before filing theunfair labor practice charges in this case. Here, too, I findthat, apart from the fact that most of the complainantswere not members of the IBEW and therefore not boundby its constitution or bylaws, their right to resort to theBoard for vindication of their statutory rights to be freefrom discriminatory treatment does not depend on theunavailability of internal union remedies.402. With respect to discrimination against WilsonAs discussed above, Business Manager Cuvo evictedWilson, a former business manager and member of theRespondent, from the hiring hall, declassified him fromGroup II to "None," and barred him from using theRespondent's hiring hall to secure employment. It is theGeneral Counsel's position that this treatment of Wilsonwas motivated by Wilson's opposition to Cuvo and toRespondent President and Assistant Business ManagerBenner and their administration of the hiring hall andunion affairs and that the Respondent therefore violatedSection 8(b)(2) and (I)(A) of the Act. Denying that itcommitted any unfair labor practices, the Respondentjustifies Wilson's eviction on the ground that he haddirected an obscene remark at Cuvo. As for the declassifi-cation of Wilson and its refusal to permit him to utilize its39 Local Union 675, International Brotherhood of Electrical Workers,A FL-CIO (S d M Electric Co.), 223 NLRB 1499 (1976).40 In fact, art. VI, sec. 3, of the collective-bargaining agreement provides,inter alia, that the nondiscriminatory "selection and referral [of applicantsfor employment I shall not be affected in any way by rules, regulations, by-laws, constitutional provisions, or any other aspect or obligation of Unionmembership policies or requirements."I' Cf. International Union of Operating Engineers, Local 18, AFL-CIO(Ohio Contractors A ssociation), 220 NLRB 147 (1975); Philadelphia Typo-hiring hall, the Respondent urges that it took this actionbecause Wilson lacked the qualifications for placement inany referral group, particularly Group II or IV. I find theRespondent's justification unsupported by the facts or thelaw.It has been found that Wilson was provoked to make theobscene remark by Cuvo's refusal to tell him what hisstanding was on the referral list for the asserted reason thatWilson was not a member of the Respondent. Certainlythis remark, whose use in the hiring hall (or even in otherrespectable circles) is not an uncommon occurrence, wasnot so obnoxious as to justify excluding a job applicantfrom the hiring hall which he was utilizing to secureemployment.4' Moreover, viewing this eviction in light ofCuvo's subsequent conduct in removing Wilson fromGroup II to "None" so as to render him completelyineligible for referral from any group and in barring himfrom utilizing the hiring hall facilities, convinces me thatthe eviction was but the initial step in Cuvo's efforts toeliminate Wilson from the hiring hall because of hisactivities in opposition to the incumbency of Cuvo andBenner and the way they operated the hiring hall andhandled union affairs. Admittedly, Cuvo and Benner wereaware of Wilson's campaign against them and his determi-nation to unseat them in the next election.As indicated above, the Respondent, however, deniesthat the declassification of Wilson and his disqualificationfrom using the hiring hall was improperly motivated. Itargues that Wilson's experience in the electrical trade wasacquired too long ago to be viewed as an adequatecompliance with the Group II or IV requirements. For thesame reason, the Respondent attaches no significance to itscertification that in 1949 Wilson had passed an examina-tion given by its examining board.Concededly, there is absolutely nothing in the controllingcollective-bargaining agreement of the parties restrictingthe qualifying experience to that gained in recent years.42Indeed, Cuvo not only admitted that much but alsotestified that he had unilaterally interpreted the agreementto require recent experience when he considered Wilson'sregistration application. This appears to be the first timethat the contract was given that interpretation-at least, noevidence was produced to show otherwise. Moreover,apparently realizing the vulnerability of his interpretation,Cuvo, after having already declassified Wilson and deniedhim access to the hiring hall, submitted on September 26his interpretation to the labor-management committee forits approval. The committee agreed with Cuvo's interpreta-tion, determining that the phrase "worked at the trade formore than one (1) year" to qualify for inclusion in GroupIV meant that "no more than four (4) years have elapsedsince the applicant has fulfilled this requirement." Thisconstruction of the requirement retroactively confirmedgraphical Union No. 2 (Triangle Publications. Inc.. et al.), 189 NLRB 829(1971).42 In fact, where the parties thought it necessary to provide a timelimitation for the acquisition of experience, provision was made for it in thecontract. Thus, Group I requires employment of 1 year "in the last fouryears" under an agreement of the parties, while Group III requiresemployment of 6 months "in the last three (3) years" under an agreement ofthe parties.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCuvo's determination of Wilson's ineligibility for inclusionin Group IV. Although not specifically relied upon by theRespondent, the labor-management committee on thesame occasion also construed the Group II requirement of"four or more years' experience in the trade" to mean "nomore than four (4) years have elapsed since the applicanthas fulfilled this requirement." This, in effect, also gaveCuvo retroactive support of his removal of Wilson fromGroup II. I further find nothing in the contract whichjustifies Cuvo's disregard of Wilson's successful completionof Local 367's examination in 1949 as a qualifying factorbecause it occurred in the distant past. Indeed, the contractexpressly recognizes the continued vitality of examinationsof that vintage by its inclusion in the definition of Local367's qualifying examination "experience rating tests ifsuch examination shall have been given prior to 1959." Insum, it is clear that the Respondent's retroactive alterationof conditions for placement and referral casts serious doubton the purity of the Respondent's motivation for thetreatment accorded Wilson, and betrays the pretextualnature of the reasons advanced for declassifying anddepriving him of the right to seek employment through theRespondent's hiring hall.In view of the foregoing, I am led to the inescapableconclusion that the action taken against Wilson was notdictated by legitimate considerations but by the enmityengendered in Cuvo by Wilson's fervent opposition to himand Benner whose defeat in the next union election Wilsonwas determined to bring about. Under established law,Wilson's activities were protected by the Act and may notserve as a basis for depriving him of the right to seekemployment through the exclusive hiring hall facilitieswhich the Respondent was entrusted to administer fairlyand equally without regard to a job applicant's unionmembership or nonmembership or his attitude towardunion officials or their management of union affairs.43Accordingly, I find that, by discriminating against Wilsonin the manner related above, the Respondent violatedSection 8(bX)(2) and (I)(A) of the Act. For the reasonsdiscussed above with respect to the discrimination againstthe II named complainants, I further find that Wilson wasnot obligated to submit his complaint for adjustment to theappeals committee or to internal union procedures.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and that it take certain affirmative action designedto effectuate the policies of the Act.I have found that the Respondent has discriminatedagainst job applicants Billcheck, Pollack, Russell, Meyer,Kohl, Nolasco, Makley, Sciascia, Phillips, Strunk, andWright by denying them the opportunity to take the insidejourneyman wireman's examination on June 7, 1975, and43 International Union of Operating Engineers, Local 406, AFLCIO (NewOrleans Chapter, Associated General Contractors of America, Inc.), 189 NLRB255, 265 (1971); Local Union 136, Muskingum Valley District Council of theUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO (FrankVlack Company, Inc.), 165 NLRB 1040, 1042 (1967).44 In accordance with Board policy, earnings from extra employment inby thus depriving all of them, except Kohl, of their right tobe placed in Group I for referral purposes. As for Kohl, Ihave found that he was entitled to placement in Group II.It is therefore recommended that these individuals beplaced in the indicated groups for referral to available jobsin accordance with the applicable provisions of theRespondent's current contract with NECA and its nondis-criminatory hiring hall rules and regulations, includingregistration in appropriate out-of-work books. Moreover,as additional redress for the discrimination practicedagainst them, it is recommended that they be made wholefor any loss of earnings they might have suffered by reasonof the discriminatory denial of job opportunities in GroupI, in which all the complainants, except Kohl, were entitledto be placed, and in Group II in which Kohl should havebeen placed, by payment to each of them of a sum ofmoney equal to that which each normally would haveearned, absent the discrimination, from the date they firstregistered on the out-of-work list subsequent to theadministration of the June 7, 1975, wireman's examination,less his net earnings during the said period of discrimina-tion.4 Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board in FW. Woolworth Conpany, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).I have also found that Wilson was unlawfully removedfrom referral Group II and barred from using theRespondent's exclusive hiring hall facilities. To remedysuch discrimination, it is recommended that he be restoredto his Group II status previously given to him and that hebe made whole for any loss of earnings he suffered byreason of the discrimination against him by payment tohim of a sum of money equal to that which he normallywould have earned from September 5, 1975, the date hefirst registered for employment in the out-of-work book,less his net earnings during the period of discrimination.Backpay shall be computed with interest as indicatedabove.To facilitate the computation and to assure the discrimi-natees equal referral treatment, the Respondent shallmaintain and make available to the Board or its agents, onrequest, job registration records and any other documentsor records showing job referrals and the basis for suchwork assignments of employees, members, applicants, andregistrants. In addition, the Respondent shall notify thediscriminatees that use of the hiring hall facilities will beavailable to them for referral on an equal basis with otherregistrants, members and nonmembers of its organizationalike. Posting of the customary notice is also recommend-ed.Because of the serious nature of the unfair laborpractices committed by the Respondent, it will further beordered that the Respondent cease and desist from in anyother manner infringing upon employee rights.45Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:which any of the above-named individuals regularly engaged before thediscrimination will not be considered in the computation.45 Local Union No. 121, United Association ofJourneymen and Apprenticesof the Plumbing and Pipefitting Industry (M. J. Doyle, Inc.), 223 NLRB 1250(1976); cf. N.LR.B. v. Express Publishing Company, 312 U.S. 426, 43396 LOCAL 367, IBEWCONCLUSIONS OF LAWI. NECA and its members are employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By not permitting nonmember job applicants to takethe inside journeyman wireman's examination, therebydenying them the opportunity for placement in priorityreferral Group I or II and limiting their opportunity for jobreferral under the exclusive hiring hall provisions of itscontract with NECA, the Respondent attempted to causeand caused NECA's members to discriminate against thenonmember job applicants in violation of Section 8(a)(3) ofthe Act and the Respondent thereby violated Section8(b)(2) of the Act.4. By removing Wilson from his Group II classificationand placing him in a "None" classification as to render himineligible for job referral under its exclusive hiring hall,mentioned above, and by barring him from using suchfacilities to secure employment, all in reprisal for hisactivities in opposition to the Respondent's incumbentofficials and their handling of the hiring hall and unionaffairs, the Respondent similarly violated Section 8(bX2) ofthe Act.5. By reason of the discrimination against the nonmem-ber job applicants and Wilson, as found above, theRespondent restrained and coerced employees in theexercise of their statutory rights within the meaning ofSection 8(bX)(1)(A) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. The Respondent has not engaged in the other unfairlabor practices alleged in the amended consolidatedcomplaint with respect to other nonmember job applicantsto be in violation of Section 8(bX2) and (1)A) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER46The Respondent, Local 367, International Brotherhoodof Electrical Workers, Easton, Pennsylvania, its officers,agents, and representatives, shall:I. Cease and desist from:(a) Refusing to permit Gary Billcheck, Kenneth Pollack,William P. Russell, Edward C. Meyer, Lawrence V. Kohl,Patrick J. Nolasco, Olin A. Makley, Peter D. Sciascia, CarlPhillips, Samuel Strunk, Alfred L. Wright, or any othernonmember job applicant or registrant to take an insidejourneyman wireman's examination in order to enablethem to qualify for placement in priority referral Group Ior II and thus to enhance their opportunities for referral to(1941); N.LR.B. v. Entwistle Manufacturing Company, 120 F.2d 532, 536(C.A.4, 1941).46 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.jobs under the exclusive hiring hall provisions of itscontract with Penn-Del-Jersey Chapter of the NationalElectrical Contractors Association, because these individu-als are not members of its organization or from otherwiseattempting to cause or causing the contracting employersto discriminate against employees, job applicants, orregistrants in violation of Section 8(aX3) of the Act.(b) Removing George J. Wilson, Jr., from his Group IIclassification and placing him in a "None" classification soas to render him ineligible for job referral under itsexclusive hiring hall, mentioned above, and barring himfrom using such referral facilities to secure employment, inreprisal for his activities in opposition to the Respondent'sincumbent officials and their handling of the hiring halland union affairs.(c) In any other manner restraining or coercing employ-ees, job applicants, or registrants in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Place in Group I the individuals named in paragraphl(a) of this Order, except Kohl who is to be placed inGroup II, for referral to available jobs, as provided in "TheRemedy" section of this Decision.(b) Restore Wilson to the Group II referral status whichhad previously been assigned to him.(c) Make whole the individuals named in paragraph l(a)of this Order and Wilson for any loss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in "The Remedy" section of thisDecision.(d) Notify, in writing, the individuals named in para-graph l(a) of this Order and Wilson that the Union'sexclusive hiring hall facilities and job opportunities will beavailable to them on an equal and nondiscriminatory basiswith other members, employees, job applicants, andregistrants.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, jobregistration and referral records and any other documentsor records showingjob referrals and work assignments, andthe basis for making such referrals and assignments, ofmembers, employees, job applicants, and registrants, whichare necessary to compute and analyze the amount ofbackpay due to the individuals named in paragraph l(a) ofthis Order and Wilson and to determine their right toreferral to jobs under the terms of this recommendedOrder.(f) Post at its business offices, hiring hall, and meetingplaces in Easton, Pennsylvania, copies of the attachednotice marked "Appendix."47Copies of said notice, onforms provided by the Regional Director for Region 4,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 6047 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the amended consolidatedcomplaint be, and it hereby is, dismissed insofar as italleges violations of Section 8(bXIXA) and (2) of the Actother than those found herein.98